Case: 2:20-cv-01359-MHW-KAJ Doc #: 10 Filed: 05/14/20 Page: 1 of 2 PAGEID #: 112


                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Shamar Montgomery,

                     Plaintiff,
                                                   Case Nos.: 2:20-cv-1080;
                                                              2:20-cv-1359;
v.                                                            2:20-cv-1361;
                                                              2:20-cv-1362

                                                    Judge Michael H. Watson
CHN Community Support
Network, et al.,                                    Magistrate Judge Jolson

                     Defendants.

                                       ORDER

         On April 22, 2020, the United States Magistrate Judge issued a Report and

Recommendation and Order (“R&R”) granting Plaintiff’s Motion for Leave to

Proceed In Forma Pauperis in this case and in related Case Numbers 2:20-cv-

1359; 2:20-cv-1361, and 2:20-cv-1362, and recommending that these cases be

dismissed for failure to state a claim upon which relief can be granted pursuant to

28 U.S.C. § 1915(e)(2)(B). It was also recommended that Case No. 2:20-cv-

1080 be dismissed without prejudice for want of prosecution. ECF No. 8. The

parties were advised of their right to object to the R&R and of the consequences

of their failure to do so.

         The deadline for filing such objections has passed, and no objections were

filed.
Case: 2:20-cv-01359-MHW-KAJ Doc #: 10 Filed: 05/14/20 Page: 2 of 2 PAGEID #: 113


      Accordingly, the R&R is hereby ADOPTED and AFFIRMED in each of the

aforementioned cases. The cases are DISMISSED for the reasons set forth in

detail in the Magistrate Judge’s R&R.

      The Clerk shall docket this Order in Case Numbers 2:20-cv-1359; 2:20-cv-

1361, and 2:20-cv-1362, terminate all pending motions in this and those cases,

and close these cases.

      IT IS SO ORDERED.

                                           /s/ Michael H. Watson_ ______
                                           MICHAEL H. WATSON, JUDGE
                                           UNITED STATES DISTRICT COURT




Case Nos. 2:20-cv-1080                                                Page 2 of 2
          2:20-cv-1359
          2:20-cv-1361
          2:20-cv-1362
